Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.

Claim Objections
Claim 20 are objected to because of the following informalities: 
Claim 20, line 1 recites the phrase “medium of claim 20” which should be “medium of claim 19”
For the informalities above and wherever else they may occur appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention are directed to a system claim, but appearing to be comprised of software alone without claiming associated computer hardware required for execution.  For example, claim 8 a model generator, an agent, and a cognitive artificial intelligence engine.  According to the specification page ¶27 and page ¶29, which define the functions that perform these sections and not define the hardware structure of these functions.  According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets these sections are any entity that capable of performing the functions as recited, which include software modules.  Thus claim 8 is directed to a software system which is directed to non-statutory subject matter.  See MPEP § 2106.01.
Claims 9-13 are rejected for failing to cure the deficiencies of the independent claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190197422 A1 hereinafter Chen)  in view of Carter et al. (US 20150006422 A1 hereinafter Carter).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Chen teaches a method, comprising: 
training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
extracting information associated with a person from one or more sources on the Web where the person is represented; [extracts from user profiles and social services (web) ¶72 "extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service"]
generating, based on the information associated with the person, a user profile associating personal attributes with the person;  [user profile ¶42]
applying the user profile to the employee-employer compatibility model; [training involves user profile (applies it) ¶72]
the employer profile including work culture attributes associated with an employer; and [profiles of companies and users ¶40 "profile data for various organizations "; calculates similarity ¶81]
generating a notification that indicates at least one of a designation of the employer or the work culture attributes associated with the employer. [displays results of job posting (designation of employer) to user ¶26, ¶48 "
sends the ranked job posting results back to the user interface for display to the user."]
Chen does not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Carter teaches receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile, [Compatibility scores to indicate candidate matches company profile ¶87 "generate compatibility scores for candidates in order to evaluate jobs for potential employment"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Chen by incorporating the disclosed receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile by Carter because both techniques address the same field of employment analysis and by incorporating Carter into Chen provides a more complete profiling of user for more accurate matchings that are more compatible [Carter ¶2-4]

As to dependent claim 2, the rejection of claim 1 is incorporated. Chen and Carter further teach extracting information associated with the employer from the one or more sources on the Web where the employer is represented; and [Chen extracts from job posts/social networking  ¶30, ¶72] generating, based at least in part, on the information associated with the employer, the employer profile. [Chen company profile ¶40 " profile data for various organizations "]

As to dependent claim 3, the rejection of claim 1 is incorporated. Chen and Carter further teach updating the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 4, the rejection of claim 1 is incorporated. Chen and Carter further teach extracting additional information associated with the person from at least one of a resume of the person or from a questionnaire completed by the person; and generating the user profile based on the additional information associated with the person. [Carter questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]

As to dependent claim 5, the rejection of claim 1 is incorporated. Chen and Carter further teach auditing the employee-employer compatibility model for bias by verifying that a group of recommended candidates is a representative sample of a group of all qualified candidates. [Chen trains with sample user data ¶50-51]

As to dependent claim 6, the rejection of claim 1 is incorporated. Chen and Carter further teach receiving an indication from the employee-employer compatibility model that the user profile is compatible with a plurality of employer profiles, each employer profile of the plurality of employer profiles including work culture attributes corresponding to an employer. [Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 7, the rejection of claim 6 is incorporated. Chen and Carter further teach identifying job listings of the employers associated with the identified employer profiles; and [Chen profile data for organizations ¶40] generating a notification for the person including indications of the job listings. [Chen job posting results notify user ¶48]

As to independent claim 14, Chen teaches a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit of a computing device, perform a method, comprising: [storage media with processor ¶97]
training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
extracting information associated with a person from one or more sources on the Web where the person is represented; [extracts from user profiles and social services (web) ¶72 "extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service"]
generating, based on the information associated with the person, a user profile associating personal attributes with the person;  [user profile ¶42]
applying the user profile to the employee-employer compatibility model; [training involves user profile (applies it) ¶72]
the employer profile including work culture attributes associated with an employer; and [profiles of companies and users ¶40 "profile data for various organizations "; calculates similarity ¶81]
generating a notification that indicates at least one of a designation of the employer or the work culture attributes associated with the employer. [displays results of job posting (designation of employer) to user ¶26, ¶48 "
sends the ranked job posting results back to the user interface for display to the user."]
Chen does not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Carter teaches receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile, [Compatibility scores to indicate candidate matches company profile ¶87 "generate compatibility scores for candidates in order to evaluate jobs for potential employment"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Chen by incorporating the disclosed receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile by Carter because both techniques address the same field of employment analysis and by incorporating Carter into Chen provides a more complete profiling of user for more accurate matchings that are more compatible [Carter ¶2-4]

As to dependent claim 15, the rejection of claim 14 is incorporated. Chen and Carter further teach extracting information associated with the employer from the one or more sources on the Web where the employer is represented; and [Chen extracts from job posts/social networking  ¶30, ¶72] generating, based at least in part, on the information associated with the employer, the employer profile. [Chen company profile ¶40 " profile data for various organizations "]

As to dependent claim 16, the rejection of claim 14 is incorporated. Chen and Carter further teach updating the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 17, the rejection of claim 14 is incorporated. Chen and Carter further teach extracting additional information associated with the person from at least one of a resume of the person or from a questionnaire completed by the person; and generating the user profile based on the additional information associated with the person. [Carter questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]

As to dependent claim 18, the rejection of claim 1 is incorporated. Chen and Carter further teach training the employee-employer compatibility model based on professional attributes of the person. [Chen employment history, skills etc. ¶40]

As to dependent claim 19, the rejection of claim 14 is incorporated. Chen and Carter further teach receiving an indication from the employee-employer compatibility model that the user profile is compatible with a plurality of employer profiles, each employer profile of the plurality of employer profiles including work culture attributes corresponding to an employer. [Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 20, the rejection of claim 19 is incorporated. Chen and Carter further teach identifying job listings of the employers associated with the identified employer profiles; and [Chen profile data for organizations ¶40] generating a notification for the person including indications of the job listings. [Chen job posting results notify user ¶48]

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Lewin (US 20180300687 A1 hereinafter Lewin) and Carter.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

As to independent claim 8, Chen teaches a system, comprising: 
a model generator configured to train, [produces models ¶52] based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
an agent of the system configured to extract information associated with an employer from one or more sources on the Web where the employer is represented; and [extracts from job posts/social networking ¶30, ¶72]
apply the employer profile to the employee-employer compatibility model; and [training involves user profile (applies it) ¶72 ]
Chen does not specifically teach a cognitive artificial intelligence engine configured to: generate, based on the information associated with the employer, an employer profile including work culture attributes of the employer;
However, Lewin teaches a cognitive artificial intelligence engine configured to: generate, based on the information associated with the employer, an employer profile including work culture attributes of the employer; [Uses AI to profile employers (Cultural requirements ¶49) ¶7 "The platform comprises of an artificial intelligence channel to collect profile information from the employers, job seekers, and event planners (specialty profiles) who are registered in the system."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Chen by incorporating the a cognitive artificial intelligence engine configured to: generate, based on the information associated with the employer, an employer profile including work culture attributes of the employer disclosed by Lewin because both techniques address the same field of employment analysis and by incorporating Lewin into Chen enhances matching employers to employees with less time consuming and has a higher success rate matching the needs of both groups. [Lewin ¶4-5]
Chen and Lewin do not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Carter teaches receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile, [Compatibility scores to indicate candidate matches company profile ¶87 "generate compatibility scores for candidates in order to evaluate jobs for potential employment"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Chen and Lewin by incorporating the disclosed receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile by Carter because both techniques address the same field of employment analysis and by incorporating Carter into Chen and Lewin provides a more complete profiling of user for more accurate matchings that are more compatible [Carter ¶2-4]

As to dependent claim 9, the rejection of claim 8 is incorporated. Chen, Lewin and Carter further teach wherein the profile generator is further configured to: extract information associated with the person from the one or more sources on the Web where the person is represented; and generate, based on the information associated with the person, the user profile.[extracts from user profiles and social services (web) ¶72 "extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service"]

As to dependent claim 10, the rejection of claim 8 is incorporated. Chen, Lewin and Carter further teach wherein the model generator is further configured to update the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 11, the rejection of claim 8 is incorporated. Chen, Lewin and Carter further teach wherein the cognitive AI engine is further configured to: receive an indication from the employee-employer compatibility model that the employer profile is compatible with a plurality of user profiles, each user profile of the plurality of user profiles associating personal attributes with a corresponding person.[Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 12, the rejection of claim 8 is incorporated. Chen, Lewin and Carter further teach wherein the agent is further configured to generate a notification that indicates at least one of information identifying the person or the personal attributes. [Carter results for candidates including culture ¶143, ¶150]

As to dependent claim 13, the rejection of claim 8 is incorporated. Chen, Lewin and Carter further teach wherein the cognitive AI engine is further configured to: extract additional information associated with the employer from one or more job listings published by the employer; and generate the employer profile based on the additional information associated with the employer. [Chen extracts from job posts/social networking ¶30, profile data ¶40, ¶72]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Jain; Raviraj et al. (US 20160335600 A1) teaches training a model using user profile data and online user behavior (see ¶144)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143